Citation Nr: 9904221	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-10 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1992 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 decision by the 
Department of Veterans Affairs (VA) Medical & Regional Office 
Center (RO) in Sioux Falls, South Dakota.

The appeal was previously remanded by the Board in May 1997.


FINDING OF FACT

The claim of entitlement to service connection for a back 
disability is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the veteran's claim of 
entitlement to service connection for a back disability is 
well grounded under 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  There must be more than a mere allegation, 
the claim must be accompanied by evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Moreover, where a determinative issue involves a diagnosis or 
a medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  In order for a claim to be 
considered well grounded, there must be evidence both of a 
current disability and of an etiological relationship between 
that disability and service.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records reflect that the veteran was seen in 
February 1996 with complaints of a sore back of a two-week 
duration.  The assessment was muscle strain.  He was seen 
agan in early March 1996 with complaints of midthoracic pain.  
X-rays of the thoracic spine revealed prominent anterior 
marginal bony osteophytes unassociated with disc width 
narrowing or other bony abnormality and there was no 
significant thoracic vertebral abnormality.  The assessment 
was thoracic mechanical pain.  When seen again in mid March 
1996, the veteran reported occasional sharp pain, but 
otherwise no pain since the prior visit.  The assessment was 
goals attained.  Remaining service medical records are silent 
for complaint, finding or treatment with respect to any back 
disability.

A September 1996 VA outpatient treatment record reflects that 
the veteran complained of thoracic pain, especially with 
driving or standing in one place.  The assessment was 
musculoskeletal discomfort.

The report of an October 1996 VA examination reflects that 
the veteran described continuous, dull, aching, low thoracic 
and/or upper lumbar spine pain.  The assessment included low 
back pain, intermittent, mechanical in origin secondary to 
transitional fifth lumbar vertebra.

A February 1997 VA outpatient treatment record reflects that 
the veteran experienced severe pain in his mid back after 
lifting a child on the prior weekend.  X-rays indicated no 
acute disabilities and the assessment was probable thoracic 
strain.  A March 1997 VA outpatient treatment record reflects 
that the back pain had resolved and X-rays were negative.  
The assessment was status post thoracic strain.

The report of a March 1998 VA fee-basis examination reflects 
that the veteran reported having an ache in the middle of his 
back since March 1996.  The examiner indicated that extensive 
records had been submitted and reviewed, including reports 
concerning a December 1996 Air National Guard examination 
that indicated that the veteran's spine and back and 
neurological examination were normal.  The examiner indicated 
that on examination, the complete spine was entirely normal.  
The examiner saw no objective evidence that the problems that 
were present in service were related to any subsequent 
complaints that the veteran had at this time.

In order for the veteran's claim of entitlement to service 
connection for a back disability to be well grounded, he must 
submit medical evidence that he currently has a back 
disability and that it is related to his active service.  
There is no competent medical evidence of record that 
reflects that the veteran currently has chronic disability of 
the back.  The competent medical evidence indicates that the 
veteran's complete spine is currently entirely normal.  The 
veteran has offered statements, that are presumed credible 
for purposes of this decision, identifying aches or pain in 
his back that he believes are related to service, but he is 
not qualified, as a layperson, to establish a medical 
diagnosis or show a medical etiology merely by his own 
assertions, as such matters require medical expertise.  See 
Grottveit and Espiritu.  The Board therefore concludes that 
without the requisite competent medical evidence establishing 
that the veteran currently has a chronic back disability, the 
claim of entitlement to service connection for a back 
disability is not well grounded.  Caluza.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
disability compensation for the above-discussed disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for a back disability not having been submitted, 
the appeal is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

